Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are canceled, claims 16-44 are pending, and claims 17, 19-20, 22-26, and 40-43 are withdrawn. 
Election/Restrictions
Claims 17, 19-20, 22-26, and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022. Applicant's election with traverse of Species A in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to the examiner between the two species.  This is not found persuasive because the two noted species disclose clear different structure in not only the configuration of the discs, but of other elements shown between the species. The examiner notes that there would be some overlap, such as the nozzle and downward sloping of the fluid from the discs to said nozzle, but the non-overlapping subject matter constitutes a serious search burden. Furthermore, such elements as a cap nut, the flushing agent inlet, an electric motor, or two electric motors, are not disclosed in the species of figure 1. Claims 23-26 require that the axis of rotation of the rotatable valve disc are coaxial, they are not coaxial in species A, as the two rotatable discs have axes of ration that are parallel and not coaxial. The examiner notes it appears that the valve of species A could have the bayonet but it is not disclosed in the figure (see below drawing objection). If applicant disagrees with examiners withdrawn claims, the examiner notes the specification does not disclose the elements being in the embodiment shown in figure 1, and if any of the claims were argued as being to that species drawing objections would be present as every feature of the invention specified in the claims must be shown. As noted, all claims with elements not found in Species A are withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bayonet catch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 27-29, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitation "the downstream valve disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the downstream valve disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the upstream valve disc" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the upstream valve disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the first" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the second coating means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 28, it appears that the first and second coating means are the claimed first and second agent component. 
The term “fine” in claim 31is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “fine dosage” has been rendered indefinite by use of the term “fine.” It is unclear what volume/amount constitutes “fine.” 
The term “small” in claim 31 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “small coating medium flows” has been rendered indefinite by use of the term “small,” as it is unclear what constitutes a “small flow” with respect to the coating medium.
The term “large” in claim 31is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “large maximum coating” has been rendered indefinite by use of the term “large” as it is unclear what a “large flow” would be.
Claim 32 recites the limitation "the non-linear dependence" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18, 21, 27-32, and 44 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fleet (U.S. 2007/0051749).  
With respect to claim 16, Fleet discloses a mixing valve (figures 11-17) for mixing a first coating agent component (104) with a second coating agent component (106) of a coating agent to form a multicomponent mixture (106 and 104 combined out of the outlet), having 
a) a first coating agent inlet (area of 104) for supplying the first coating agent component, 
b) a first coating agent valve (76 and 86) for controlling a first coating agent flow of said first coating agent component through said first coating agent inlet (paragraph 0076), 
c) a second coating agent inlet (area of 106 going into 26;) for supplying the second coating agent component, 
d) a second coating agent valve (78 and 84) for controlling a second coating agent flow of said second coating agent component through said second coating agent inlet (paragraph 0076); and 
e) a coating agent outlet (outlet of 70) for discharging the multicomponent mixture in a specific outflow direction (as said mixture mixed exiting from 70), 
f) wherein the first coating agent valve and/or the second coating agent valve is designed as a rotary slide valve with two plane-parallel valve discs which are rotatable relative to one another about an axis of rotation (figures 9-13, disclose upper disc elements 84 and 86 and lower disc elements 76 and 78, noting as seen in figure 12, the upper discs rotate).  
With respect to claim 18, Fleet discloses the two coating components are mixed together downstream of the downstream valve disc (being mixed as they exit from 70).  
With respect to claim 21, Fleet discloses the first coating agent inlet and the second coating agent inlet are arranged on opposite sides of the valve discs (as understood in the selected species, Fleet discloses the inlets on both sides of the valve discs such that they are on the two sides where the valve discs are located).  
With respect to claim 27, Fleet discloses (Previously presented) The mixing valve according to claim 16, wherein a) the downstream valve disc is fixed in place; and b) the upstream valve disc is rotatable.  
With respect to claim 28, Fleet discloses a) the upstream valve disc has a through-hole for the first and second coating means (figure 12, the holes 88 and 90), respectively, and Page 3 of 8Response Submitted July 11, 2022 App. No. 16/316,467 b) the downstream valve disc has a through-hole for the first and second coating means (figure 11, the holes shown in in 76 and 78, shown as 116 and 118 in figure 12), respectively.  
With respect to claim 29, Fleet discloses the through- hole in the upstream valve disc can be brought substantially into line with the through-hole in the downstream valve disc as a function of the relative angle of rotation of the two valve discs and forms a free valve cross-section which depends on the relative angle of rotation of the two valve discs and depends on the relative angle of rotation of the two valve discs (figure 12 discloses the two holes of 90 and 88 which move with respect to 118/116 bringing the openings of 88/90 into those of 118/116 allowing for the angle of rotation of the upper discs to change with respect to the lower discs).  
With respect to claim 30, Fleet discloses the free valve cross-section depends non-linearly on the angle of rotation of the two valve discs (as disclosed I figure 12, the two noted discs having 88/90 rotate with respect to 116 and 118).  
With respect to claim 31, Fleet discloses the free valve cross-section depends progressively on the angle of rotation in order to combine a fine dosage with small coating medium flows with a large maximum coating medium flow despite a limited maximum angle of rotation (figure 12, the smaller ends of 88 and 90 with respect to 116 and 118 being understood as the fine dosage, and turning them so the larger ends of 88/90 are with 116/118 is the large flow at a maximum of the holes size with respect to 88/90 being in line with 116/118).  
With respect to claim 32, Fleet discloses the through-hole in at least one of the valve discs narrows in the circumferential direction in order to achieve the non-linear dependence of the free valve cross-section on the angle of rotation (figure 12, the hole of 88/90 narrows about the circumference of the disc, allowing for the non-linear dependence (as it depends from the rotation)).  
With respect to claim 44, Fleet discloses the mixing valve mixes the two coating agent components with a specific mixing ratio (the ratio in which the noted two components are mixed), the mixing ratio being adjustable by a corresponding rotation of the valve discs (as the positing of 99 and 90 determine how much of the two components are mixed).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleet in view of Nishio (U.S. 2011/0253739).
With respect to claim 33, Fleet discloses the mixing valve of claim 28, but fails to disclose wherein the through- hole in the downstream valve disc narrows in the direction of flow.
Nishio, figure 2, discloses two narrowing sections (between 18 and 28) of fluid as it exits two containers and is then supplied to a nozzle allowing for the fluid to be mixed and smooth application from the containers to said mixing, paragraph 0109 and 008. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mixing valve of Fleet with the nozzle and outlet structure of Nishio, allowing for the combination of controlled dosages from Fleet with the smooth application and mixing of materials in Nishio, the noted combination would utilize the angled discharge from the bottom of the container of Nishio for such smooth discharge to the mixing nozzle which would be present in the orifice of the bottom discs in Fleet, allowing the bottom disc to be angled to allow for such smooth and angled fluid flow for the fluid to come together. The combination is understood being used with fluids such as Nishio, where combination is desired in the nozzle, such that angling the fluid through the discs of Fleet into a single nozzle would be desired to combine said fluids, and the inclusion of such controlled metering of the fluid by the rotating discs of Fleet would add the benefit of controlling the amount of fluids mixed in Nishio. 
With respect to claim 34, Fleet discloses the through-hold in the downstream valve disc, but fails to disclose the through- hole in the downstream valve disc is angled in the circumferential direction so that the first and second coating means, respectively, exits the through-hole with a swirl in the circumferential direction.
Nishio, figure 2, discloses two narrowing sections (between 18 and 28) of fluid as it exits two containers and is then supplied to a nozzle allowing for the fluid to be mixed and smooth application from the containers to said mixing, paragraph 0109 and 008. Disclosing a through-hole at the bottom of the containers that is angled in the circumferential direction to allow the two materials to mix, noting the application of the two materials along with the member after 28 would impart a level of swirling as the two fluids are angled towards 28 and then mix about the protrusions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mixing valve of Fleet with the nozzle and outlet structure of Nishio, allowing for the combination of controlled dosages from Fleet with the smooth application and mixing of materials in Nishio, the noted combination would utilize the angled discharge from the bottom of the container of Nishio for such smooth discharge to the mixing nozzle which would be present in the orifice of the bottom discs in Fleet, allowing the bottom disc to be angled to allow for such smooth and angled fluid flow for the fluid to come together. The combination is understood being used with fluids such as Nishio, where combination is desired in the nozzle, such that angling the fluid through the discs of Fleet into a single nozzle would be desired to combine said fluids, and the inclusion of such controlled metering of the fluid by the rotating discs of Fleet would add the benefit of controlling the amount of fluids mixed in Nishio. The examiner further notes, the element shown in figure 2 and 3, though not labeled, is well understood in the art as a static mixed which allows for further mixing of fluids supplied thereto. 
With respect to claim 35, Fleet discloses the mixing valve according to claim 16, but fails to disclose outlet nozzle fed with the multi-component mixture from the coating agent outlet.  
Nishio, figure 2, discloses a nozzle allowing for the fluid to be mixed and smooth application from the containers to said mixing, paragraph 0109 and 008. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mixing valve of Fleet with the nozzle and outlet structure of Nishio, allowing for the combination of controlled dosages from Fleet with the smooth application and mixing of materials in Nishio. The combination is understood being used with fluids such as Nishio, where combination is desired in the nozzle, such that angling the fluid through the discs of Fleet into a single nozzle would be desired to combine said fluids, and the inclusion of such controlled metering of the fluid by the rotating discs of Fleet would add the benefit of controlling the amount of fluids mixed in Nishio. 
With respect to claim 36. Fleet as modified by Nishio discloses the use of a nozzle but fails to disclose said nozzle consists of plastic.  Fleet, paragraphs 0035, 0039, and 0086 discloses using plastic in their system, and Nishio, paragraph 0085, discloses using a synthetic resin material in their system; however, both are silent on the outlet/nozzle structures material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle out of plastic, since it has been held to be within general skill of a worker in the art to select a known material basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, plastic is known to be used in plastic dispenses (as the prior art discloses) and making the nozzle out of a similar material as the containers would have been obvious to one of ordinary sill in the art. 
With respect to claim 37, Fleet as modified by Nishio discloses the outlet nozzle has a flow channel which imparts a twist to the multicomponent mixture flowing through (seen in figures 3 and 4 of Nishio as the element above #28).  
Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleet in view of Nishio as applied to claim 35 above, and further in view of Gantenbein (U.S. 2014/0339320).
With respect to claims 38-39, Fleet as modified by Nishio discloses the outlet nozzle, but fails to the outlet nozzle is replaceable without tools or the outlet nozzle is replaceable by means of a bayonet catch.  
Gantenbein, figures 3-7 and paragraph 0066, discloses the use of a bayonet clip (using latch 80) to allow the nozzle to be snapped onto the gun body in a sealing matter allowing for the user to remove the nozzle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the bayonet clip of Gantenbein attaching the nozzle to the body in the system of Fleet as modified by Nishio, allowing for a user to easily remove the nozzle for replacement/cleaning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752